Citation Nr: 0606808	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959, and from August 1961 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified before the 
undersigned at a videoconference hearing held in January 
2005. 

At his January 2005 hearing, the veteran raised the issues of 
entitlement to service connection for tinnitus and for 
bilateral ear disability (other than hearing loss).  Those 
matters are hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his bilateral hearing loss does not accurately reflect the 
severity of that disorder.

The record reflects that the veteran was last examined in 
connection with this appeal in August 2003.  At his January 
2005 hearing, he testified that his hearing loss had worsened 
in severity over the prior several years.  Given the 
testimony suggesting that the bilateral hearing loss has 
increased in severity since the last VA examination in August 
2003, the Board finds that further VA examination of the 
veteran is necessary.  Cf. Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

In addition, the veteran indicates that he has been seen at 
the VA Medical Center in New Orleans, Louisiana in connection 
with the fitting and repair of his hearing aids.  As the only 
recent record on file from that facility is a May 2003 entry, 
efforts to obtain additional records from the New Orleans VA 
Medical Center should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the  RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.  In any event, 
the RO should obtain VA treatment 
records for the veteran from the VA 
Medical Center in New Orleans, 
Louisiana, for January 2002 to the 
present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

3.  Thereafter the RO should arrange 
for a VA audiological examination of 
the veteran to determine the extent 
and severity of his service-
connected bilateral hearing loss.  
All indicated studies should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
hearing loss, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any hearing loss.  The 
claims file must be made available 
to and reviewed by the examiner.

4.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The  RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the  RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


